Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 22, 2019                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  158171                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  TOWNSHIP OF WILLIAMSTOWN,                                                                           Elizabeth T. Clement
           Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 158171
                                                                   COA: 337469
                                                                   Ingham CC: 15-000570-CZ
  SANDALWOOD RANCH, LLC, ALEC
  KOLENDA, and SARAH KOLENDA,
           Defendants-Appellants,
  and
  LOVE ADVERTISING, INC.,
           Defendant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 7, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 22, 2019
           p0522
                                                                              Clerk